

114 S114 IS: Veterans Affairs Research Transparency Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 114IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to provide the public with access to research of the
			 Department of Veterans Affairs, and for other purposes.1.Short
 titleThis Act may be cited as the Veterans Affairs Research Transparency Act of 2015.2.Public access to
			 Department of Veterans Affairs research and data sharing between
			 Departments(a)Establishment
 of Internet websiteThe Secretary of Veterans Affairs shall make available on an Internet website of the Department of Veterans Affairs available to the public the following:(1)Data files that contain information on research of the Department.(2)A data dictionary on each data file.(3)Instructions for how to obtain access to each data file for use in research.(b)Public access
			 to manuscripts on Department funded research(1)In
 generalBeginning not later than 540 days after the date of the enactment of this Act, the Secretary shall require, as a condition on the use of any data gathered or formulated from research funded by the Department, that any final, peer-reviewed manuscript prepared for publication that uses such data be submitted to the Secretary for—(A)deposit in the digital archive established under paragraph (2); and(B)publication under paragraph (3).(2)Establishment
 of digital archiveNot later than 540 days after the date of the enactment of this Act, the Secretary shall establish a digital archive consisting of manuscripts described in paragraph (1).(3)Public
			 availability(A)Availability of
 archiveThe Secretary shall make the digital archive established under paragraph (2) and the contents of such archive available to the public via a publicly accessible Internet website at no cost to the public.(B)Availability of
 manuscriptsThe Secretary shall ensure that each manuscript submitted to the Secretary under paragraph (1) is available to the public under subparagraph (A) of this paragraph not later than one year after the official date on which the manuscript is otherwise published.(4)Consistent with
 copyright lawThe Secretary shall carry out this subsection in a manner consistent with applicable copyright law.(5)Annual
			 report(A)In
 generalNot later than one year after the date the Secretary begins making manuscripts available to the public under this subsection and not less frequently than once each year thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the implementation of this subsection during the most recent one-year period.(B)ContentsEach report submitted under subparagraph (A) shall include for the period of the report:(i)The number of manuscripts submitted under paragraph (1).(ii)The titles of such manuscripts.(iii)The names of the authors of such manuscripts.(iv)For each such manuscript, the name and issue number or volume number, as the case may be, of the journal or other publication in which such manuscript was published.(c)Recommendations
			 for data sharing between Department of Veterans Affairs and Department of
 DefenseNot later than one year after the date of the enactment of this Act, the Department of Veterans Affairs-Department of Defense Joint Executive Committee established by section 320(a) of title 38, United States Code, shall submit to the Secretary of Veterans Affairs and the Secretary of Defense options and recommendations for establishment of a program for long-term cooperation and data sharing between and within the Department of Veterans Affairs and the Department of Defense to facilitate research on outcomes of military service, readjustment after combat deployment, and other topics of importance to the following:(1)Veterans.(2)Members of the Armed Forces.(3)Family members of veterans.(4)Family members of members of the Armed Forces.(5)Members of communities that have a significant population of veterans or members of the Armed Forces.